 1   ASCENSION LAW GROUP
     PAMELA TSAO( 266734)
 2   17802 Irvine Blvd.
     Suite A117                                         JS-6
 3   Tustin, CA 92780
     PH: 714.783.4220
 4   FAX: 888.505.1033
     Pamela.Tsao@ascensionlawgroup.com
 5
     Attorneys for Plaintiff JOHN HO
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   JOHN HO, an individual                    )   Case No.: 8:18-cv-00359-AG-KES
                                               )
11              Plaintiff,                     )   ORDER RE STIPULATION OF
                                               )
12        vs.                                  )   VOLUNTARY DISMISSAL WITH
                                               )   PREJUDICE
13   LE VAN, an individual; and YEN N          )
     QUACH, an individual,                     )
14                                             )   [Hon. Andrew J.Guilford presiding]
                                               )
15              Defendants.                    )
                                               )
16                                             )
                                               )
17                                             )
                                               )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
                                               )
21                                             )
                                               )
22                                             )
                                               )
23

24

25

26

27

28


                                              ORDER
                                       8:18-CV-00359-AG-KES
 1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
 2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
 3
     captioned action shall be dismissed with prejudice. Each party shall bear his or its
 4
     own costs and attorney’s fees. This Court shall retain jurisdiction to enforce the
 5
     settlement terms between the parties.
 6

 7

 8   IT IS SO ORDERED

 9   Dated December 13, 2018                      ________________________________
10                                                Judge, United States District Court,
                                                  Central District of California
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        [PROPOSED] ORDER
                                       8:18-CV-00359-AG-KES
